           Case 1:19-cv-06594-VEC Document 30 Filed 08/18/20 Page 1 of 2

                                                                       USDC SDNY
                                                                       DOCUMENT
UNITED STATES DISTRICT COURT                                           ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK                                          DOC #:
 -------------------------------------------------------------- X      DATE FILED: 08/18/2020
 LUCIA ALMONTE,                                                 :
                                                                :
                                              Plaintiff,        :
                                                                :
                            -against-                           :   19-CV-6594 (VEC)
                                                                :
                                                                :       ORDER
 RAHMAN IDLETT, WERNER ENTERPRISES, :
 INC., AND WERNER ENTERPRISES, LLC,                             :
                                                                :
                                              Defendants. :
 -------------------------------------------------------------- X

VALERIE CAPRONI, United States District Judge:

        WHEREAS Defendants disclosed in their August 14, 2020, Supplemental Response to

Notice of Discovery and Inspection that they possess post-incident video surveillance of Plaintiff

from February, July, and August 2020, and that Defendants “may use [this video surveillance] at

trial for impeachment or other proper purposes” (Dkt. 28 Ex. 4);

        WHEREAS a deposition of Plaintiff, limited in scope to Plaintiff’s treatment and

physical condition subsequent to a March 2, 2020, lumbar spine fusion surgery, is scheduled for

August 19, 2020;

        WHEREAS the parties participated in a discovery teleconference with the Court on

August 17, 2020;

        WHEREAS Defendants have represented to the Court that they do not intend to use the

video surveillance at Plaintiff’s August 19, 2020, deposition for any purpose other than

impeachment, if necessary, and that Defendants “do not now plan to use the videotape at trial”

(Dkt. 29);




                                                  Page 1 of 2
         Case 1:19-cv-06594-VEC Document 30 Filed 08/18/20 Page 2 of 2




       IT IS HEREBY ORDERED that Defendants need not produce any of the February, July,

or August 2020 video surveillance in advance of the August 19, 2020, deposition of Plaintiff.

       IT IS FURTHER ORDERED that Defendants must produce the video surveillance after

the Plaintiff’s deposition, unless Defendants do not intend to use the video surveillance for any

purpose at trial. To the extent Defendants have not produced the video surveillance by

September 2, 2020, Defendants shall be precluded from using the video surveillance at trial,

whether for impeachment or any other proper purpose.

SO ORDERED.
                                                          ________________________
Date: August 18, 2020                                        VALERIE CAPRONI
      New York, New York                                   United States District Judge
